

Exhibit 10.2


CHICO’S FAS, INC.
AMENDED AND RESTATED 2012 OMNIBUS STOCK AND INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
NON-EMPLOYEE DIRECTOR
 
 
This Restricted Stock Agreement (this “Restricted Stock Agreement”) is effective
as of <<GRANT DATE>> (the “Grant Date”), and is entered into between Chico’s
FAS, Inc., a Florida corporation (the “Company”), and Name (the “Director”).


WHEREAS, the Board of Directors of the Company (the “Board”) is authorized to
make grants of Restricted Stock under the Company’s Amended and Restated 2012
Omnibus Stock and Incentive Plan (the “Plan”);


WHEREAS, prior to the Grant Date, the Board approved the grant of Restricted
Stock, pursuant to the Plan, to the Director on the Grant Date, provided that
the Director is a Non-Employee Director on the Grant Date immediately following
the Annual Meeting of Shareholders of the Company held on the Grant Date;


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises set forth below, the parties hereto agree as follows:


1.    Grant of Restricted Stock. The Company hereby grants to the Director all
right, title and interest in the record and beneficial ownership of <<NUMBER>>
shares of common stock, $.01 par value per share, of the Company (“Common
Stock”) subject to the provisions of this Restricted Stock Agreement (the
“Restricted Stock”). The Restricted Stock is granted pursuant to the Plan and is
subject to the provisions of the Plan, which is hereby incorporated herein and
is made a part hereof, as well as the provisions of this Restricted Stock
Agreement. The Director agrees to be bound by all of the terms, provisions,
conditions and limitations of the Plan and this Restricted Stock Agreement. To
the extent the terms of the Plan and this Restricted Stock Agreement are in
conflict, the terms of the Plan shall govern. All capitalized terms have the
meanings set forth in the Plan unless otherwise specifically provided in this
Restricted Stock Agreement. All references to specified paragraphs pertain to
paragraphs of this Restricted Stock Agreement unless otherwise specifically
provided.


2.    No Transfer of Nonvested Shares. During the period that any shares of
Restricted Stock are nonvested under this Restricted Stock Agreement, such
nonvested shares shall not be sold, assigned, transferred, pledged, hypothecated
or otherwise disposed of, other than by will, the laws of descent and
distribution, by qualified domestic relations order or as expressly provided in
Paragraph 3 or pursuant to a beneficiary designation made under the Plan. No
right or benefit hereunder shall in any manner be liable for or subject to any
debts, contracts, liabilities, or torts of the Director.






3.    Custody of Restricted Stock. The shares of Restricted Stock will be issued
in the name of the Director and delivered electronically to the Plan
Administrator as escrow agent (the “Escrow Agent”), and will not be sold,
assigned, transferred, pledged or otherwise disposed of or encumbered unless and
until the expiration of the Restriction Period set forth in Paragraph 5 or the
occurrence of any of the events contemplated by Paragraphs 6(b), 6(c), 6(d) or
6(e). Notwithstanding the foregoing, while such restrictions remain in effect,
the Director may transfer the shares of Restricted Stock to a trust created by
such Director for the benefit of the Director and the Director’s family as part
of the Director’s estate planning program, provided that prior to any such
transfer, (a) the Director must submit to the Company a legal opinion of the
Director’s counsel, satisfactory to the Board, that the transfer to such trust
and the holdings of the shares of Restricted Stock by such trust shall have no
adverse tax or securities law consequences for the Company and (b) the trust
must execute and deliver to the Company a joinder to this Restricted Stock
Agreement, satisfactory to the Board, which shall, among other things,
acknowledge the terms of the grant of the Restricted Stock and the restrictions
on transfer of the shares of Restricted Stock imposed and established pursuant
to the terms of this




--------------------------------------------------------------------------------





Restricted Stock Agreement and the Plan, and the trust must continue the deposit
of the shares of Restricted Stock with the Escrow Agent and deposit with the
Escrow Agent a stock power endorsed in blank by the trustee on behalf of the
trust. The Company may instruct the transfer agent for its Common Stock to
reflect in its records the restrictions on transfer set forth in this Restricted
Stock Agreement and the Plan. No shares of Restricted Stock will be delivered by
the Escrow Agent to the Director as provided in Paragraph 7 unless and until the
shares of Restricted Stock have vested and all other terms and conditions in
this Restricted Stock Agreement and the Plan have been satisfied.
4.    Risk of Forfeiture. Subject to Paragraphs 6(b), 6(c), 6(d) and 6(e),
should the Director’s service as a director of the Company terminate prior to
the end of the Restriction Period set forth in Paragraph 5, the Director shall
forfeit the Restricted Stock that would otherwise have vested at the end of the
Restriction Period. The Director hereby appoints the Escrow Agent with full
power of substitution, as the Director’s true and lawful attorney-in-fact with
irrevocable power and authority in the name and on behalf of the Director to
take any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to electronically transfer such
nonvested shares of Restricted Stock to the Company upon such forfeiture.
5.    Vesting Dates. Subject to Paragraph 6, the restrictions applicable to the
Restricted Stock will lapse on <<VEST DATE>>, which shall be the last day of the
Restriction Period.
6.    Termination of Service; Change in Control. The Director’s voluntary or
involuntary termination of service as a director, retirement, death or
disability, or the occurrence of a Change in Control, shall affect the
Director’s rights under this Restricted Stock Agreement as follows:
a.    Voluntary Termination or Termination for Cause. Unless Paragraph 6(c) or
6(e) applies, if the Director voluntarily terminates service as a director of
the Company or if the Director’s service as a director of the Company is
terminated by the Company for cause prior to the last day of the Restriction
Period, then the Director shall forfeit the Restricted Stock as of the date the
Director’s service as a director terminates (the “Termination Date”).
b.    Termination Without Cause. Unless Paragraph 6(c) applies, if the
Director’s service as a director is terminated by the Company without cause
prior to the last day of the Restriction Period, then as of the Termination Date
such number of shares of nonvested Restricted Stock equal to the Accelerated
Portion shall fully vest, all restrictions (other than those described in
Paragraph 10) applicable to the Accelerated Portion of the nonvested Restricted
Stock shall terminate, the Company shall release from escrow or trust and shall
deliver the Accelerated Portion of the nonvested Restricted Stock as provided in
Paragraph 7 and the Director shall forfeit all shares of the nonvested
Restricted Stock in excess of the Accelerated Portion. For these purposes, the
“Accelerated Portion” shall be equal to the number of shares which is the
product of (i) a fraction, the numerator of which is the number of completed
months elapsed beginning on the Grant Date and ending on the Termination Date
and the denominator of which is the total number of months beginning on the
Grant Date and ending on the last day of the Restriction Period, multiplied by
(ii) the total number of shares of nonvested Restricted Stock immediately prior
to the Termination Date.
c.    Change in Control. If a Change in Control shall occur, then all shares of
the nonvested Restricted Stock shall fully vest, all restrictions (other than
those described in Paragraph 10) applicable to such Restricted Stock shall
terminate and the Company shall release from escrow or trust and shall deliver
to the Director all shares of the Restricted Stock, as provided in Paragraph 7
as of the Change in Control, but only if either: (i) the successor company does
not assume, convert, continue, or otherwise replace the Restricted Stock on
proportionate and equitable terms or (ii) if the successor company does assume,
convert, continue, or otherwise replace the Restricted Stock on proportionate
and equitable terms and the Director is terminated without cause on or within
twenty-four (24) months following the Change in Control.
d.    Death or Disability. If the Director’s service as a director of the
Company is terminated by death or due to disability, then as of the Termination
Date all shares of the nonvested Restricted Stock shall fully vest, all
restrictions (other than those described in Paragraph 10) applicable to such
Restricted Stock shall terminate and the Company shall release from escrow or
trust and shall deliver to the Director or the Director’s personal
representative, if applicable, or in the case of death, to the person or persons
to whom the Director’s rights under this Restricted Stock Agreement shall pass
by will or by the applicable laws of descent and distribution, all shares of the
Restricted Stock as provided in Paragraph 7. The Board’s determination in good
faith regarding whether a termination of service as a director has occurred due
to disability shall be conclusive and determinative.




--------------------------------------------------------------------------------





e.    Retirement. If the Director’s service as a director of the Company is
terminated by retirement prior to the last day of the Restriction Period, then
as of the Termination Date, such number of shares of nonvested Restricted Stock
equal to the Accelerated Portion shall fully vest, all restrictions (other than
those described in Paragraph 10) applicable to the Accelerated Portion of the
nonvested Restricted Stock shall terminate, the Company shall release from
escrow or trust and shall deliver to the Director the Accelerated Portion of the
nonvested Restricted Stock as provided in Paragraph 7 and the Director shall
forfeit all shares of the nonvested Restricted Stock in excess of the
Accelerated Portion. For these purposes, the “Accelerated Portion” shall be
equal to the number of shares which is the product of (i) a fraction, the
numerator of which is the number of completed months elapsed beginning on the
Grant Date and ending on the Termination Date and the denominator of which is
the total number of months beginning on the Grant Date and ending on the last
day of the Restriction Period, multiplied by (ii) the total number of shares of
nonvested Restricted Stock immediately prior to the Termination Date. For these
purposes, the Director’s service as a director of the Company will be considered
to be terminated by “retirement” if the Director has (i) reached age 55, (ii)
the Director’s combined age and years of service with the Company as a director
is equal to 65 or greater, and (iii) the Board consents to the Director’s
termination as a retirement.
7.    Issuance and Delivery of Shares; Ownership Rights.
a.    Issuance and Delivery of Shares. Once vested, the shares of vested
Restricted Stock will be delivered to the Director via electronic delivery to
the Director’s account with the Company’s stock plan administrator and will be
freely transferable by the Director. The Board may change the procedure for
issuance and delivery of shares of vested Restricted Stock at any time.
Notwithstanding any other provision of this Restricted Stock Agreement, the
issuance and delivery of the shares of Common Stock under this Paragraph 7 shall
be subject to the requirements of Paragraph 10, including restrictions on
transfer as provided therein to the extent applicable.
b.    Ownership Rights. During the Restriction Period, the Director may exercise
full voting rights with respect to the Restricted Stock. During the Restriction
Period, dividends with respect to the Restricted Stock that are paid in cash
shall be paid to the Director at the same time as they are paid to other
shareholders of the Company and shall not be subject to any restrictions under
this Restricted Stock Agreement. Subject to Paragraph 10, during the Restriction
Period, all dividends and other distributions with respect to the Restricted
Stock that are paid in Common Stock or other securities of the Company shall be
(i) issued in the name of the Director and delivered electronically to the
Escrow Agent, (ii) subject to the same restrictions on transferability,
forfeiture, and vesting as the Restricted Stock with respect to which they were
paid and (iii) delivered via electronic delivery to the Director’s account with
the Company’s stock plan administrator and become freely transferable by the
Director when and only to the extent the underlying shares of Restricted Stock
have vested.
8.    Reorganization of Company and Subsidiaries. The existence of this
Restricted Stock Agreement shall not affect in any way the right or power of the
Company or its shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company or any
issue of bonds, debentures, preferred or prior preference stock ahead of or
affecting the Restricted Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
9.    Adjustment of Shares. In the event of stock dividends, spin-offs of assets
or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving the
Company (“Recapitalization Events”), then for all purposes references herein to
Common Stock or to Restricted Stock shall mean and include all securities or
other property (other than cash) that holders of Common Stock of the Company are
entitled to receive in respect of Common Stock by reason of each successive
Recapitalization Event, which securities or other property (other than cash)
shall be treated in the same manner and shall be subject to the same
restrictions as the underlying Restricted Stock.
10.    Certain Restrictions. By accepting the Restricted Stock, the Director
agrees that if at the time of delivery of the shares of Restricted Stock issued
hereunder any sale of such shares is not covered by an effective registration
statement filed under the Securities Act of 1933 (the “Act”), the Director will
acquire the Restricted Stock for the Director’s own account and without a view
to resale or distribution in violation of the Act or any other securities




--------------------------------------------------------------------------------





law, and upon any such acquisition the Director will enter into such written
representations, warranties and agreements as the Company may reasonably request
in order to comply with the Act or any other securities law or with this
Restricted Stock Agreement.
11.    Confidentiality. By accepting the Restricted Stock, the Director agrees
that the Director will not use or disclose the Company's and/or its
subsidiaries’ Confidential Information, except in the faithful performance of
the Director's duties for the Company. For purposes of this Restricted Stock
Agreement, Confidential Information includes trade secrets and other
confidential and proprietary information and materials pertaining to, among
other things: (a) designs (including garment and fabric) and fashion trends; (b)
sourcing, manufacturing, merchandising, licensing and supply chain processes,
techniques and plans; (c) advertising, marketing and promotional plans; (d)
technical and business strategies and processes; (e) sales, revenues, profits,
margin, expenses, and other financial information; (f) relationships between the
Company and its customers, its vendors and its employees; (g) customers'
personal identifying information; (h) stores and real estate, including
expansion and relocation plans; (i) store operations, including policies and
procedures; (j) compensation, benefits, performance history and other
information relating to Company's and/or its subsidiaries’ employees; and (k)
acquisitions, mergers, divestitures, and agreements regarding franchising and
distribution. Confidential Information does not include information that is, or
becomes, generally known within the industry or generally available to the
public (unless through the Director's improper disclosure). The purpose of this
provision is to protect the Company’s and/or its subsidiaries’ legitimate
interest in maintaining the confidentiality of its private business information;
accordingly, nothing herein is intended to or will be used in any way to limit
the Director’s rights to communicate with a government agency, as provided for,
protected under or warranted by applicable law.


12.    Noncompliance Reporting. By accepting the Restricted Stock, the Director
agrees that if, at any time, the Director learns of information suggesting
conduct by an officer or employee of the Company (including of the Company's
subsidiaries) or a member of the Company's Board of Directors that is unlawful,
unethical, or constitutes a material violation of any Company policy, regardless
of the source of such information, the Director will report promptly such
information to the Company through any of the Company's internal mechanisms
available for the reporting of such conduct such as, for instance, the Company's
Ethics and Compliance Hotline. Nothing in this Restricted Stock Agreement is
intended to or will be used in any way to limit the Director’s rights to
communicate with a government agency, as provided for, protected under or
warranted by applicable law.
13.    Amendment and Termination. No amendment or termination of this Restricted
Stock Agreement which would impair the rights of the Director shall be made by
the Board or the Plan Administrator at any time without the written consent of
the Director. No amendment or termination of the Plan will adversely affect the
right, title and interest of the Director under this Restricted Stock Agreement
or to Restricted Stock granted hereunder without the written consent of the
Director.
14.    No Guarantee of Continued Service as a Director. This Restricted Stock
Agreement shall not confer upon the Director any right with respect to
continuance of the Director’s service as a director of the Company or other
service with the Company or any subsidiary, nor shall it interfere in any way
with any right the Company or any subsidiary would otherwise have to terminate
such Director’s service as a director of the Company or other service at any
time.
15.    No Guarantee of Tax Consequences. Neither the Company nor any subsidiary
nor the Plan Administrator makes any commitment or guarantee that any federal or
state tax treatment will apply or be available to any person eligible for
benefits under this Restricted Stock Agreement.
16.    Entire Agreement. This Restricted Stock Agreement constitutes and
contains the entire agreement between the parties with respect to the subject
matter hereof and supersedes any prior or contemporaneous oral or written
agreements.
17.    Severability. In the event that any provision of this Restricted Stock
Agreement shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable, but shall not affect the remaining
provisions of this Restricted Stock Agreement and this Restricted Stock
Agreement shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.




--------------------------------------------------------------------------------





18.    Governing Law. This Restricted Stock Agreement shall be construed in
accordance with the laws of the State of Florida to the extent federal law does
not supersede and preempt Florida law.
19.    Electronic Delivery and Signatures. The Director hereby consents and
agrees to electronic delivery of share(s) of Common Stock, Plan documents, proxy
materials, annual reports and other related documents. If the Company
establishes procedures for an electronic signature system for delivery and
acceptance of Plan documents (including documents relating to any programs
adopted under the Plan), the Director hereby consents to such procedures and
agrees that his or her electronic signature is the same as, and shall have the
same force and effect as, his or her manual signature. The Director consents and
agrees that any such procedures and delivery may be effected by a third party
engaged by the Company to provide administrative services related to the Plan,
including any program adopted under the Plan.


20.    Plan and Prospectus. A copy of the Plan, as well as a prospectus for the
Plan, has been provided to the Director, and the Director acknowledges receipt
thereof.
To evidence its grant of the Restricted Stock and the terms, conditions and
restrictions thereof, the Company has signed this Restricted Stock Agreement as
of the Grant Date. This Agreement shall not become legally binding unless the
Director has accepted this Restricted Stock Agreement within thirty (30) days
after the Grant Date by signing below. If the Director fails to timely accept
this Restricted Stock Agreement, the grant of the Restricted Stock shall be
cancelled and forfeited ab initio.






ACKNOWLEDGED AND ACCEPTED


This _______ day of ___________, 20____.








___________________________________
Director
CHICO’S FAS, INC.




By: _______________________________













